—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 27, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Upon review of the record, we find that there is substantial evidence to support the Board’s decision that claimant voluntarily left her position as an executive housekeeper without good cause. The record indicates that claimant notified the *932employer that she was moving to Florida and thereafter asked the employer on three separate occasions if she could continue working until the end of the month. The employer acceded to claimant’s first two requests, but denied her third request because claimant’s replacement had already been hired. Under these facts, the Board’s decision must be upheld.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.